Shaw C. J.
afterwards drew up the opinion of the Court As we understand the direction of the judge, we are of opinion that it was correct. There is a slight ambiguity in the report of the instruction to the jury. It was taken for granted, and it seems to have been so understood at the argument, that the usual and ordinary method of clearing out similar raceways in the country, is to pass over the grounds through which such raceways are conducted, and remove that portion of material which has fallen into it and place it upon the adjoining bank. The effect therefore of the rule adopted by the judge and applied to the actual circumstances of this case was, that where one is the owner of an ancient mill, to which there has been attached a raceway, being an artificial canal, for conducting off the water from the mill, and without the free and unobstructed current of which the mill could not be worked, and such canal has from time immemorial passed through the land of another, and there is no grant or contract regulating the rights of the parties, the owner of the mill has a right to enter upon the land through which the raceway passes, and to clear out the obstructions therefrom, in the usual and ordinary mode in which such canals are cleansed, doing no unnecessary damage, and that if the defendant had so done, it would have been a good justification for entering the plaintiff’s land and clearing out the raceway.
In the first place it must be taken, according to established rules of the law, that the run of such a canal through the land of another, for the time stated, is evidence of an antecedent grant from the owner of the land to the owner of the mill, to construct and keep such a canal, and to make the beneficial use of it for which it was obviously intended.
It must be also taken as an inference of law, in the absence of a grant or contract, that the party who enjoys the benefit of the easement is to keep it in repair. Taylor v. Whitehead, 2 *343Doug. 744. When the use of a thing is granted, every thing is granted by which it may be enjoyed. Pomfret v. Ricroft, 1 Wms’s Saund. 323, and note 6. It follows as a necessary consequence, that the non-appearing grant carried with it to the grantee the right to do all necessary and proper acts to keep the raceway in a condition fit for the purposes for which it was intended. If it passes through the grantor’s land, it carries an implied authority and license to enter upon the land to examine and clear the canal in a reasonable and proper manner, and of what is reasonable, the usual and customary mode is good evidence.
As to placing the materials taken from the bed of the stream, on the adjoining bank, the right and the duty to do so may depend upon circumstances. If the canal is walled up, and the stones have fallen in, it would seem to be the right and the duly of the mill-owner, in removing the stones from the bed of the raceway, to replace them on the wall of the ditch. If the material be soil, which has fallen from the adjoining bank, and which may be useful or beneficial to the owner of the land, for the purpose of enriching the soil or otherwise, it would be the duty of the mill-owner to place it on the bank for bis use. But if it be material not useful or beneficial, it would be the duty of the mill-owner to remove it off the land in a reasonable time, and in a manner least prejudicial to the owner of the land.
We consider that this rule would not apply to a case, where the mill-owner owns the land upon either side of the millrace ; there he may make use of his own land, and no grant from the owner will be presumed, being not necessary to the use of his mill.
Nor will it apply to a case, where the rights of the parties in this regard, are regulated by any express grant or contract.
Nor will it apply to cases, where another and different mode of keeping such raceway clear of obstruction, has for a long time been used and practised.
We consider the incidental right of entering to keep the race clear of obstructions where it passes another’s land, to arise from the principle of presumed grant, and the terms, limitations and extent of such grant, must be determined from llie obvious purposes for which the easement is designed, and *344to which it is adapted, and upon the manner in which it has been in fact used in past time, if any such use has been shown.
But we do not consider it necessary for the defendant to show actual previous entries and clearings, to establish the right, because no such clearing may have been necessary, within lime of memory. But in the absence of such instances of actual entry and clearing, the obvious necessity and fitness of doing so, in order to enjoy the principal right granted, must be proved, from which a grant of the incidental privilege may be inferred.

Motion for a new trial overruled.